 

Exhibit 10.2



87246570v.2

 

 



THIRD AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This Third Amendment to Senior Secured Promissory Note by and among GI Dynamics,
Inc., a Delaware corporation (the “Payor”) and Crystal Amber Fund Limited (the
“Holder”) is effective as of April 30, 2019.  Capitalized terms used but not
defined herein have the definitions ascribed thereto in that certain Senior
Secured Convertible Promissory Note issued on June 15, 2017 by the Payor to the
Holder, as amended December 31, 2018 and March 29, 2019 (the “Existing Note”).

WHEREAS, the Payor and the Holder desire to further amend the terms of the
Existing Note as set forth herein; and

WHEREAS, Section 10(f) of the Existing Note provides that any term of the
Existing Note may be amended only with the written consent of the Payor and the
Holder.

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Payor and the Holder, intending to be legally bound, agree as
follows:

1.Amendments to Existing Note.  Sections 1(b), 2(a), 2(b) and 2(c) of the
Existing Note are hereby amended with immediate effect to change the dates
referred to in each such section (including, for the avoidance of doubt, the
Maturity Date) from “May 1, 2019” to “July 1, 2019”.

2.No Other Changes.  Except as specifically amended in this amendment, all other
terms of the Existing Note shall remain unchanged and in full force and effect.

3.Counterparts.  This amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Facsimile or PDF transmission of
execution copies or signature pages for this amendment shall be legal, valid and
binding execution and delivery for all purposes.

4.Governing Law.  This amendment shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.

 

[Signature Pages Immediately Follow]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties have executed this amendment as of
the date first written above.

 

PAYOR:

 

 

GI DYNAMICS, INC.

 

 

By:

/s/ Scott Schorer

Name:

Scott Schorer

Title:

Chief Executive Officer

 

 

 

[Signature Page to Third Amendment to Promissory Note]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties have executed this amendment as of
the date first written above.

 

HOLDER:

 

 

CRYSTAL AMBER FUND LIMITED

 

By:

/s/ Laurence McNairn

Name:

Laurence McNairn

Title:

Director

 

Executed By Crystal Amber Asset Management

(Guernsey) Limited As Investment Manager

Of Crystal Amber Fund Limited

 

[Signature Page to Third Amendment to Promissory Note]